Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 106, a skilled artisan would not have found it obvious to have a photovoltaic device wherein the photovoltaic device does not comprise a perovskite semiconductor supported on a porous material.  Although Seok et al. (US 2015/0228415 A1) discloses a photovoltaic device comprising a compact layer consisting of a photoactive perovskite semiconductor without open porosity (Figure 3-4), wherein the perovskite comprises a halide anion (Paragraph 0247-0248) and wherein the photoactive semiconductor has a three-dimensional structure (See Annotated Seok et al. Figure 3, below - Light Absorption Structure & Paragraph 0043).  Seok et al. discloses that the thickness of the compact layer consisting of the photoactive perovskite semiconductor without open porosity is from 1-2000 nm (Paragraph 0033).
Annotated Seok et al. Figure 3

    PNG
    media_image1.png
    496
    918
    media_image1.png
    Greyscale


A skilled artisan would not have had a reason for the above stated limitations, therefore the photovoltaic device as claimed in claim(s) 106-110, 116-117, 119-134 novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 113, a skilled artisan would not have found it obvious to have a photovoltaic device comprising an n-type region, a p-type region and, disposed between the n-type region and the p-type region: (i) a first layer which comprises a porous material and photoactive perovskite semiconductor disposed in pores of the porous material; and (ii) a capping layer disposed on said first layer, which capping layer is a compact layer consisting of a photoactive perovskite semiconductor without open porosity, wherein the thickness of the compact layer consisting of the photoactive perovskite semiconductor without open porosity is from 100 nm to 100 µm; wherein the photoactive perovskite semiconductor in the capping layer is in contact with the perovskite semiconductor in the first layer, wherein the photoactive perovskite semiconductor in the first layer contacts the p-type region, and the photoactive perovskite semiconductor in the capping layer contacts the n-type region, and wherein the compact layer consisting of the photoactive perovskite semiconductor without open porosity forms a planar heterojunction with the n-type region.

Although Seok et al. (US 2015/0228415 A1) teaches a photovoltaic device comprising an n-type region (Figure 3, metal oxide thin film), a p-type region (Figure 3, hole conductive layer), and disposed between the n-type and p-type region: a first layer that comprises a porous material (Figure 3-4, Metal oxide particle) and photoactive perovskite semiconductor disposed in pores of the porous material (Paragraph 0053); and a capping layer disposed on said first layer, which capping layer is said compact layer consisting of the photoactive perovskite semiconductor without open porosity (Figure 3-4 & 9, Light Absorption Structure), wherein the thickness of the compact layer consisting of the photoactive perovskite semiconductor without open porosity is from 10 nm to 100 µm (Paragraph 0033) wherein the photoactive perovskite semiconductor in the capping layer is in contact with the perovskite semiconductor in the first layer (Figure 9, Light Absorption Structure & Composite Layer), wherein the photoactive perovskite semiconductor in the first layer contacts the n-type region (Figure 3-4, hole conductive layer) and the photoactive perovskite semiconductor in the capping layer contact the p-type region (Figure 3-4, metal oxide thin film).

A skilled artisan would not have had a reason for the above stated limitations, therefore the photovoltaic device as claimed in claim(s)113-115 are novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726